          Case 1:20-cr-00168-NONE-SKO Document 59 Filed 08/17/21 Page 1 of 2


 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                    )      Case No. 1:20-cr-00168-NONE-SKO
                                                  )
10                                 Plaintiff,     )      STIPULATION AND ORDER
                                                  )
11                         vs.                    )
                                                  )
12   TODD MUMMA,                                  )
                                                  )
13                           Defendant.           )
     __________________________________           )
14

15          It is hereby stipulated by and between the parties, namely defendant Todd Mumma

16   through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant

17   U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraphs 7(w) and 7(x), be

18   amended to authorize the following:

19          The defendant will be allowed to leave his residence on Thursday, August 26, 2021 at

20   7:45 AM for the express purpose of traveling to his business, Select Business Systems, for a

21   walk-through with new owner David Strull. The purpose of the visit is to inform all employees

22   that the business has been sold and transferred to David Strull. Mr. Mumma will be under the

23   supervision of third-party custodian John Christino, who will verify that the defendant will not

24   have access to any computer or the internet, and he will return to his residence by 3:30 PM.

25          This stipulation and proposed order has been approved by Pretrial Services..

26          Executed this 12th day of August, 2021, at Fresno, California.

27                                         /s/ Daniel A. Bacon
                                           DANIEL A. BACON, Attorney for TODD MUMMA
28

     STIPULATION AND [PROPOSED] ORDER
          Case 1:20-cr-00168-NONE-SKO Document 59 Filed 08/17/21 Page 2 of 2



 1          Executed this 12th day of August, 2021, at Fresno, California.
 2
                                          /s/ David Gappa
 3                                        DAVID GAPPA
                                          Assistant United States Attorney
 4

 5

 6                                              ORDER
 7          Based upon the stipulation of the parties, and good cause appearing therefor,

 8          IT IS APPROVED AND SO ORDERED.
 9
     IT IS SO ORDERED.
10

11      Dated:    August 17, 2021                            /s/ Barbara     A. McAuliffe       _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                                                       2
